Citation Nr: 0948637	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-35 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently assigned a 20 percent 
evaluation.

2.  Entitlement to an effective date earlier than October 29, 
2007, for the assignment of a separate 10 percent rating for 
radiculopathy of the left lower extremity, to include whether 
there was clear and unmistakable error (CUE) in a July 2001 
rating decision, which failed to grant a separate compensable 
rating for radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from January 1977 to January 
1981, and from October 1984 to December 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2008, which denied a rating in excess of 20 
percent for degenerative disc disease of the lumbar spine, 
and granted a separate 10 percent rating for radiculopathy of 
the left lower extremity, effective October 29, 2007; he 
appealed the effective date of the grant of the separate 10 
percent rating.  In August 2009, the veteran appeared at a 
Board hearing held at the RO (i.e., Travel Board hearing).

In his September 2008 substantive appeal, the Veteran stated 
that his contention was that an error had been made in the 
July 2001 rating decision, and that a separate 10 percent 
rating should have been awarded at that time.  He also 
testified to that effect at his August 2009 Travel Board 
hearing.  As discussed below, this raises the issue of 
whether there was CUE in the July 2001 rating decision, and 
the issue has been revised to include this aspect of the 
claim.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Increased Rating

Intervertebral disc syndrome is rated based on a general 
formula for rating spine conditions, or based on 
incapacitating episodes, whichever results in the higher 
evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2009).  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.  

The Veteran contends that his degenerative disc disease of 
the lumbar spine is more disabling than reflected in the 
current 20 percent rating.  In support of his claim, he 
stated, in his March 2008 notice of disagreement, that he had 
many periods of extreme pain in the back which had caused him 
to go the emergency room for treatment, and he felt that his 
complete medical records had not been used.  On numerous 
occasions, he has specifically referred to emergency room 
treatment on October 31, 2007.  According to the November 
2007 VA examination report, he brought a record of this 
treatment, at Gulf Coast Hospital, which also included a 
computerized tomography (CT) scan, to the examination.  This 
record, however, is not associated with the claims file.  
Moreover, it is not clear that he has identified his 
treatment providers, or that all relevant VA records have 
been obtained.  In fact, the only record of treatment for a 
back complaint on file for the relevant period (i.e., from 
October 2006 to the present) is a partial record of a VA 
physical medicine and rehabilitation clinic visit on or about 
August 23, 2007.  Particularly in view of the criteria 
pertaining to incapacitating episodes, VA and other 
identified records of treatment for his low back condition 
must be obtained.  

In addition, the claims file was not available for review in 
connection with the VA examination in November 2007.  Partly 
because of a past history of some inconsistent symptoms, and 
partly due to the criteria pertaining to incapacitating 
episodes, the Veteran must be scheduled for another 
examination, with the claims available for review.  

Earlier Effective Date

The Veteran claims entitlement to an effective date earlier 
than October 29, 2007, for the assignment of a separate 
rating for radiculopathy of the left lower extremity.  In his 
September 2008 substantive appeal, the Veteran stated that 
his contention was that an "error" had been made in the 
July 2001 rating decision, and that a separate 10 percent 
rating should have been awarded at that time.  The veteran, 
however, did not appeal the July 2001 rating decision, and it 
became final.  38 U.S.C.A. § 7105.  His current statements 
raise the issue of whether there was CUE in the July 2001 
rating decision, in failing to grant a separate compensable 
rating for radiculopathy of the left lower extremity.  See 
38 U.S.C.A. §§ 5109A.  

It should be emphasized that CUE is a very specific and rare 
kind of error; it is the kind of error of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Allegations of CUE must be raised with sufficient 
particularity.  See Phillips v. Brown, 10 Vet. App. 25 
(1997).  To establish CUE in a prior, final decision, all 
three of the following criteria must be met:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied; and 
(2) the error must be undebatable; and (3) the error must be 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, 
e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992).  

The Veteran claims CUE in the RO's failure to assign a 
separate rating for left leg radiculopathy in the July 2001 
rating decision.  This claim appears to be based, at least in 
part, on the RO's erroneously stating, in the February 2008 
rating decision, that "there [was] no objective evidence of 
left lower extremity numbness prior to that date."  The 
Veteran responded with numerous items of medical evidence, 
beginning in service, showing complaints of pain and/or 
numbness in the left lower extremity, as well as an undated 
abnormal electromyogram which showed findings consistent with 
an acute left S1 radiculopathy.  

The July 2001 rating decision, however, was based on prior 
criteria for intervertebral disc syndrome, which are no 
longer in effect.  Under the old criteria, mild 
intervertebral disc syndrome warranted a 10 percent rating.  
Moderate intervertebral disc syndrome, with recurring 
attacks, warranted a 20 percent rating.  Severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief, was rated 40 percent.  A 60 percent 
rating required pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  Thus, the 
rating criteria for intervertebral disc syndrome included 
neurological symptoms manifested in the lower extremity.  The 
RO found that the symptoms involving the low back itself, as 
well as numbness in the left lower extremity, warranted a 20 
percent rating under diagnostic code 5293.  

Thus, although the February 2008 rating decision was 
erroneous in concluding that radiculopathy had not been show 
prior to October 2007, the July 2001 rating decision 
explicitly included "persistent radiculopathy to the left 
lower extremity" as part of the service-connected disability 
picture, which, the RO found, warranted a 20 percent rating 
under diagnostic code 5293.  Moreover, care must be taken to 
avoid pyramiding, i.e., rating the same symptoms under 
separate diagnostic codes.  See 38 C.F.R. § 4.14.  
 
Where, as in this case, the claimed CUE is in a decision of 
the RO, the CUE claim must be considered by the RO in the 
first instance.  Huston v. Principi, 18 Vet. App. 395 (2004).  
Therefore, the RO must consider the CUE claim.  In addition, 
if that claim is denied, the RO must consider whether any 
effective date earlier than October 27, 2007, may be granted 
on another basis.  
   


Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA records of treatment 
and/or evaluation of a low back condition 
for the period from October 2006 to the 
present, to specifically include 
treatment/evaluations provided at the Bay 
Pines VAMC and/or the Fort Myers VA 
clinic.  Copies of any referenced studies 
(e.g., X-rays) should be obtained as 
well.  

2.  Ask the Veteran to identify all other 
treatment and/or evaluation of his low 
back condition he has received for the 
period from October 2006 to the present.  
Copies of the records of all identified 
treatment for which necessary releases 
are provided should be obtained, to 
specifically include the Gulf Coast 
Hospital emergency room treatment, 
including CT scan, on October 31, 2007.  
(Alternatively, the Veteran may provide 
these records to VA himself.)

3.  Then, schedule the veteran for an 
appropriate VA examination to determine 
the scope and current manifestations and 
severity of his service-connected 
degenerative disc disease of the lumbar 
spine.  It is essential that the claims 
folders and a copy of this REMAND be made 
available to the examiner prior to the 
examination.  A history should be 
obtained, to include any incapacitating 
episodes, and all symptoms should be 
reported in detail.   

4.  Thereafter, review the claims on 
appeal, to include whether there was CUE 
in the RO's failing to grant a separate 
10 percent rating for radiculopathy of 
the left lower extremity in the July 2001 
rating decision.  (See above discussion 
of CUE criteria.)  If the determination 
is not a full grant of benefits sought, 
furnish the veteran with a supplemental 
statement of the case, which includes, in 
connection with the earlier effective 
date issue, a discussion of whether there 
was CUE in the July 2001 rating decision.  
The Veteran and his representative should 
be given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


